                                                    For Sal e
           Proper ty Address: 1320 Adamsville Industrial Blvd, Adamsville, AL 35224




• 9,900 ± SF building in Adamsville
  Industrial Park
• Includes small office
• Signage opportunity on Minor Parkway
• Located on 1.94 ± AC lot
• Rails for 50-ton crane
• Partially fenced yard
• Parcel ID #21-00-23-2-000-008.000


                                        Sale Price: $525,000
   Durham Ellis - 205-914-6600 - durhamellis@lahcommercial.com
    LAH Commercial Real Estate, 2850 Cahaba Road, Suite 200, Birmingham, AL 35223 - Office: (205)870-8580
© 2020 LAH Commercial Real Estate, LLC                            Information deemed reliable, but subject to verification
           Case 19-04553-DSC11            Doc 78-3 Filed 08/07/20      Entered 08/07/20 12:57:08 Desc
                                                Exhibit C Page 1 of 1
